Exhibit 10.2

 

Execution Copy

 

ENVESTNET, INC.
EXECUTIVE AGREEMENT

 

THIS EXECUTIVE AGREEMENT (this “Agreement”) is made and entered into as of
May 12, 2016 (the “Effective Date”), by and between Envestnet, Inc.
(“Envestnet”), Envestnet Asset Management, Inc. (the “Company”), and William
Crager (the “Executive”).  Envestnet, the Company and the Executive are
sometimes hereinafter referred to individually as a “Party” and together as
“Parties.”

 

Unless otherwise defined in the body of this Agreement, capitalized terms shall
be defined as provided in Appendix I to this Agreement.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

AGREEMENT

 

1.                                      Agreement Term.  The “Agreement Term”
shall mean the period commencing on the Effective Date and, unless terminated
sooner as provided in Section 6(a) hereof, continuing until the three-year
anniversary of the Effective Date, provided that the Agreement Term shall
automatically be extended for successive one-year periods unless either party
shall give the other written notice of its intention not to extend the Agreement
Term at least ninety (90) days prior to the expiration of the then current
Agreement Term (the end of the initial three-year period or any subsequent
one-year period is the Termination Date).  Notwithstanding the foregoing, if a
Change in Control occurs prior to the Termination Date, the Agreement Term shall
continue until the later to occur of the Termination Date or the last day of the
Change in Control Period.  Following the end of the Agreement Term, the Employee
shall continue to be employed on an “at-will” basis, and the provisions of this
Agreement shall no longer apply except to the extent that a provision hereunder
specifically continues to apply after the end of the Agreement Term.

 

2.                                      Position and Duties.

 

(a)                                 Title; Responsibilities.  During the
Employment Period, the Executive will serve as the President of the Company and
Envestnet and will have the normal duties, responsibilities and authority of
that position, subject to the power of the Company to expand or limit such
duties, responsibilities and authority; provided, however, at all times,
Executive’s duties, responsibilities and authority shall be commensurate with
such duties, responsibilities and authority held by executives in comparable
positions in corporations of similar size and scope to the Company in the
Company’s industry.  The Executive shall report to the Chief Executive Officer
of Envestnet.  In this trusted, executive position, the Executive will be given
access to the Company’s Confidential Information.  The Executive shall comply in
all material respects with all applicable laws, rules and regulations relating
to the performance of the Executive’s duties and responsibilities hereunder.

 

1

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

(a)                                 Base Salary.  The Executive shall receive a
yearly Base Salary under this Agreement in the initial amount of $375,000 per
year.  The Executive’s Base Salary will be paid by the Company in substantially
equal installments in accordance with the Company’s normal payroll practices. 
The Base Salary will be reviewed annually for possible increase in accordance
with the Company’s procedures for the review of compensation of executives at
the Executive’s level and any such increased Base Salary shall constitute “Base
Salary” for purposes of this Agreement.  All amounts payable to the Executive
under this Agreement will be subject to all required withholding by the Company.

 

(b)                                 Discretionary Annual Cash Bonus and Long
Term Incentive Award.  In addition to the Base Salary, Executive shall be
eligible for annual incentive-based cash compensation (the “Annual Cash
Bonus”).  The target amount of the Annual Cash Bonus and applicable performance
goals shall be determined by the Compensation Committee of the Board during a
meeting in the first quarter of each year; provided, however, that the Annual
Cash Bonus paid for 2016 performance shall be no less than $322,249.  The amount
of Executive’s actual Annual Cash Bonus to be paid shall be determined by the
Compensation Committee and paid no later than March 15 of the year following the
calendar year to which such bonus relates.  Executive must remain employed by
the Company through the last day of the calendar year in order to receive such
Annual Cash Bonus, except as provided below in Section 6.

 

Executive shall also be eligible, subject to approval of the Board, for annual
grants of long-term incentive awards granted pursuant to the Envestnet, Inc.
2010 Long-Term Incentive Plan, or such other long term incentive plan as may be
adopted by the Company covering executives at Executive’s level, as in effect
from time to time (in either case, the “LTIP”), provided that the amount and
form of any such awards shall be as determined by the Compensation Committee in
its sole discretion, subject to the terms and conditions of the LTIP and any
award agreement.  In consideration for Executive’s agreement to enter into this
Agreement, the Company has agreed to make a one-time grant of 50,000 performance
share units pursuant to the LTIP to the Executive pursuant to the terms of the
grant agreement attached hereto as Exhibit A.

 

4.                                      Vacation.  Effective January 1, 2016,
the Executive will be entitled to twenty-five (25) days of vacation each fiscal
year subject to the terms of the applicable policy of the Company.

 

5.                                      Benefits.

 

(a)                                 Other Benefit Plans and Programs.  In
addition to the Base Salary and other compensation provided for in Section 3
above, the Executive shall be eligible to participate in such health and welfare
benefit plans (including Executive’s eligible dependents) and any qualified
and/or non-qualified retirement plans of the Company as may be in effect from
time to time; provided, however, that participation shall be subject to all of
the terms and conditions of such plans, including, without limitation, all
waiting periods, eligibility requirements, vesting, contributions, exclusions
and other similar conditions or limitations.  Any and all benefits under any
such plans shall also be payable, if applicable, in accordance with the
underlying terms and

 

2

--------------------------------------------------------------------------------


 

conditions of such plan document.  Executive’s participation in the foregoing
plans and any perquisite programs will be on terms no less favorable than
afforded to executives at the Executive’s level, as in effect from time to
time.  The Company, however, shall have the right in its sole discretion to
modify, amend or terminate such benefit plans and/or perquisite programs at any
time except as otherwise provided pursuant to the terms of such plans or
programs.  The Company will reimburse the Executive for all reasonable business
expenses incurred by Executive in the course of performing Executive’s duties
and responsibilities under this Agreement which are consistent with the
Company’s policies and procedures in effect from time to time.

 

6.                                      Termination.

 

(a)                                 Events of Termination.  The Executive’s
employment with the Company and the Agreement Term will end on the earliest to
occur of (i) the Executive’s death or Permanent Disability, (ii) the Executive’s
resignation at any time with or without Good Reason, or (iii) termination by the
Company at any time with or without Cause.  Except as otherwise provided herein,
any termination of the Executive’s employment by the Company or by the Executive
will be effective as specified in a written notice from the terminating Party to
the other Party; provided, however, if the Executive’s employment with the
Company is terminated during the Agreement Term by the Company without Cause or
by the Executive without Good Reason, the terminating Party must give the other
Party at least thirty (30) days prior written notice.

 

(b)                                 Termination Due to Death or Permanent
Disability.  If the Executive’s employment is terminated pursuant to
Section 6(a)(i) above, then, through the Executive’s Termination Date, the
Executive will be entitled to the Accrued Benefits, any earned but unpaid Annual
Cash Bonus for a completed calendar year pursuant to Section 3(b) and a payment
equal to the Pro-Rata Bonus (as defined below) paid on the sixty-day anniversary
of the Termination Date.

 

(c)                                  Termination by the Company With Cause or by
the Executive Without Good Reason.  If the Executive’s employment is terminated
by the Company with Cause or if the Executive resigns without Good Reason, then,
through the Executive’s Termination Date, the Executive will be entitled to
receive the Accrued Benefits.

 

(d)                                 Termination by the Company Without Cause or
by the Executive With Good Reason.  If:

 

(i)                               the Executive’s employment with the Company is
terminated during the Agreement Term (A) by the Company without Cause, or (B) by
the Executive with Good Reason; and

 

(ii)                            the Executive executes a Release and such
Release is not timely revoked by Executive and becomes legally effective, as
provided in Section 6(e); and

 

(iii)                         the Executive continues to comply with the terms
of this Agreement and the Release,

 

then the Executive will be entitled to receive the following:

 

3

--------------------------------------------------------------------------------


 

(A)                               Accrued Benefits.  The Accrued Benefits and
any earned but unpaid Annual Cash Bonus for a completed calendar year pursuant
to Section 3(b);

 

(B)                               Severance Pay.  Payment of an amount equal to
two (2) multiplied by the sum of Executive’s Base Salary (at the rate then in
effect) plus an amount equal to the average of the Annual Cash Bonus amounts
paid in relation to the two years prior to the year in which the Termination
Date occurs, which shall be payable in equal installments on the Company’s
regular payroll dates over a period of twenty-four (24) months following the
Termination Date, subject to Section 6(e);

 

(C)                               Pro-Rata Bonus for Year of Termination. 
Payment of an amount on the sixty day anniversary of the Termination Date equal
to the average of the Annual Cash Bonus amounts paid in relation to the two
years prior to the year in which the Termination Date occurs multiplied by a
fraction, the numerator of which shall equal the number of days during such
calendar year prior to the Termination Date and the denominator of which shall
equal three hundred and sixty-five (365) (such amount the “Pro-Rata Bonus”); and

 

(D)                               Health Care Continuation.  A lump sum cash
payment equal to the “applicable percentage” of the monthly COBRA premium cost
applicable to Executive if Executive (or his dependents) were to elect COBRA
coverage in connection with such termination multiplied by eighteen (18) months,
with such amount to be paid on the sixty-day anniversary of such Termination
Date; for purposes hereof, the “applicable percentage” shall be the percentage
of Executive’s health care premium costs covered by the Company as of the
Termination Date.

 

(e)                                  Release Requirements.  Notwithstanding the
foregoing, the Executive shall not be entitled to receive any of the payments or
benefits described in Section 6(d) (other than the Accrued Benefits) unless, not
later than sixty (60) days after the Termination Date, the Executive has
executed the Release, and the period during which the Release may be revoked has
expired without the Executive having revoked the Release; provided, however that
if the Executive dies or incurs a Permanent Disability (such that the Executive
is unable to legally execute an enforceable Release) following termination by
the Company without Cause or by the Executive with Good Reason but prior to the
date that such Release becomes effective, the Executive or the Executive’s
estate shall remain eligible to receive such payments without the Release
becoming effective.  None of the payments or benefits described in
Section 6(d) (other than the Accrued Benefits) shall be paid until the Release
has been signed and become effective (other than in the event of death or
Permanent Disability as provided in the previous sentence), and any payments,
which would otherwise be payable during such sixty-day period prior to the date
the Release becomes effective, shall be accumulated and paid to on the first
payroll date

 

4

--------------------------------------------------------------------------------


 

following the date the Release becomes effective without interest, or, if such
sixty-day period begins in one calendar year and ends in a second calendar year,
the first payroll date during the second calendar year following the date the
Release becomes effective, as described above.

 

(f)                                   No Offset or Mitigation.  Except for such
monies due and owing the Company, if Executive’s employment with the Company is
terminated for any reason, the Company will have no right of offset, nor will
Executive be under any duty or obligation to seek or accept alternative or
substitute employment at any time after the effective date of such termination
or otherwise mitigate any amounts payable by the Company to Executive.

 

(g)                                  No Other Benefits.  Except as set forth in
this Section 6, the Executive will not be entitled to any other Base Salary,
severance, compensation or benefits from the Company following a termination of
employment, other than those previously earned under any of the Company’s
retirement plans or expressly required under applicable law.  For the avoidance
of doubt, Executive’s rights upon termination of employment under any
outstanding LTIP grants will be determined exclusively by the terms of the LTIP
and any award agreements.

 

7.                                      Confidential Information.

 

(a)                                 The Executive recognizes and acknowledges
that the continued success of the Company and its Affiliates depends upon the
use and protection of a large body of confidential and proprietary information
and that the Executive will have access to the entire universe of the Company’s
Confidential Information (as defined below in Section 7(b)), as well as certain
confidential information of other Persons with which the Company and its
Affiliates do business, and that such information constitutes valuable, special
and unique property of the Company, its Affiliates and such other Persons.

 

(b)                                 Confidential Information.  For purposes of
this Agreement, the Company’s “Confidential Information” shall include the
Company and its Affiliates’ trade secrets as defined under Illinois law, as well
as any other information or material which is not generally known to the public,
and which:  (a) is generated, collected by or utilized in the operations of the
Company or its Affiliates’ business and relates to the actual or anticipated
business, research or development of the Company, its Affiliates or the Company
and its Affiliates’ actual or prospective Customers; or (b) is suggested by or
results from any task assigned to the Executive by the Company or its
Affiliates, or work performed by the Executive for or on behalf of the Company
or its Affiliates.  Confidential Information shall not be considered generally
known to the public if the Executive or others improperly reveal such
information to the public without the Company or its Affiliates’ express written
consent and/or in violation of an obligation of confidentiality owed to the
Company or its Affiliates.  Confidential Information includes, without
limitation, the information, observations and data obtained by the Executive
while employed by the Company concerning the business or affairs of the Company
or its Affiliates, including information concerning acquisition opportunities in
or reasonably related to the Company or its Affiliates’ business or industry,
the identities of and other information (such as databases) relating to the
current, former or prospective employees, suppliers and Customers of the Company
or its Affiliates, development, transition and transformation plans,
methodologies and methods of doing business, strategic, marketing and expansion
plans, financial and business plans, financial data, pricing information,
employee lists and telephone

 

5

--------------------------------------------------------------------------------


 

numbers, locations of sales representatives, new and existing customer or
supplier programs and services, customer terms, customer service and integration
processes, requirements and costs of providing service, support and equipment.

 

(c)                                  The Executive agrees to use the Company’s
Confidential Information only as necessary and only in connection with the
performance of Executive’s duties hereunder.  The Executive shall not, without
the Company’s prior written permission, directly or indirectly, utilize for any
purpose other than for a legitimate business purpose solely on behalf of the
Company or its Affiliates, or directly or indirectly, disclose outside of the
Company or outside of the Affiliates, any of the Company’s Confidential
Information, as long as such matters remain Confidential Information.  The
restrictions set forth in this paragraph are in addition to and not in lieu of
any obligations the Executive may have by law with respect to the Company’s
Confidential Information, including any obligations the Executive may owe under
any applicable trade secrets statutes or similar state or federal statutes. 
This Agreement shall not prevent the Executive from revealing evidence of
criminal wrongdoing to law enforcement or prohibit the Executive from divulging
the Company’s Confidential Information by order of court or agency of competent
jurisdiction.  However, the Executive shall promptly inform the Company of any
such situations and shall take such reasonable steps to prevent disclosure of
the Company’s Confidential Information until the Company or its relevant
Affiliates have been informed of such requested disclosure and the Company has
had an opportunity to respond to the court or agency.

 

(d)                                 The Executive understands that the Company
and its Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company or its
Affiliates to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the Agreement Term and thereafter,
and without in any way limiting the foregoing provisions of this Section 7, the
Executive will hold Third Party Information in the strictest confidence and will
not disclose to anyone (other than personnel and consultants of the Company and
its Affiliates who need to know such information in connection with their work
for the Company or its Affiliates) or use Third Party Information unless
expressly authorized by such third party or by the Board.

 

(e)                                  During the Agreement Term and thereafter,
the Executive will not improperly use or disclose any confidential information
or trade secrets, if any, of any former employers or any other person or entity
to whom the Executive has an obligation of confidentiality, and will not bring
onto the premises of the Company or its Affiliates any unpublished documents or
any property belonging to any former employer or any other person or entity to
whom the Executive has an obligation of confidentiality unless consented to in
writing by the former employer or such other person or entity.  The Executive
will use in the performance of Executive’s duties only information which is
(i) generally known and used by persons with training and experience comparable
to the Executive’s and which is (x) common knowledge in the industry or
(y) otherwise legally in the public domain, (ii) otherwise provided or developed
by the Company or its Affiliates or (iii) in the case of materials, property or
information belonging to any former employer or other person or entity to whom
the Executive has an obligation of confidentiality, approved for such use in
writing by such former employer or other person or entity.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Nothing in this Section 7 prohibits the
Executive from reporting possible violations of applicable law or regulation to
any governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of applicable law or regulation.

 

8.                                      Return of the Company Property.  The
Executive acknowledges and agrees that all notes, records, reports, sketches,
plans, unpublished memoranda or other documents, whether in paper, electronic or
other form (and all copies thereof), held by the Executive concerning any
information relating to the business of the Company or its Affiliates, whether
confidential or not, are the property of the Company and its Affiliates.  The
Executive will immediately deliver to the Company at the termination or
expiration of the Agreement Term, or, if later, at the termination of
employment, or at any other time the Company may request, all equipment, files,
property, memoranda, notes, plans, records, reports, computer tapes, printouts
and software and other documents and data (and all electronic, paper or other
copies thereof) belonging to the Company or its Affiliates which includes, but
is not limited to, any materials that contain, embody or relate to the
Confidential Information, Work Product or the business of the Company or its
Affiliates, which Executive may then possess or have under Executive’s control. 
The Executive will take any and all actions reasonably deemed necessary or
appropriate by the Company or its Affiliates from time to time in its sole
discretion to ensure the continued confidentiality and protection of the
Confidential Information.  The Executive will notify the Company and the
appropriate Affiliates promptly and in writing of any circumstances of which the
Executive has knowledge relating to any possession or use of any Confidential
Information by any Person other than those authorized by the terms of this
Agreement.

 

9.                                      Intellectual Property Rights.  The
Executive acknowledges and agrees that all inventions, technology, processes,
innovations, ideas, improvements, developments, methods, designs, analyses,
trademarks, service marks, and other indicia of origin, writings, audiovisual
works, concepts, drawings, reports and all similar, related, or derivative
information or works (whether or not patentable or subject to copyright),
including but not limited to all resulting patent applications, issued patents,
copyrights, copyright applications and registrations, and trademark applications
and registrations in and to any of the foregoing, along with the right to
practice, employ, exploit, use, develop, reproduce, copy, distribute copies,
publish, license, or create works derivative of any of the foregoing, and the
right to choose not to do or permit any of the aforementioned actions, which
relate to the Company or Affiliates’ actual or anticipated Business, research
and development or existing or future products or services and which are
conceived, developed or made by the Executive while employed by the Company or
an Affiliate (collectively, the “Work Product”) belong to the Company.  The
Executive further acknowledges and agrees that to the extent relevant, this
Agreement constitutes a “work for hire agreement” under the Copyright Act, and
that any copyrightable work (“Creation”) constitutes a “work made for hire”
under the Copyright Act such that the Company is the copyright owner of the
Creation.  To the extent that any portion of the Creation is held not to be a
“work made for hire” under the Copyright Act, the Executive hereby irrevocably
assigns to the Company all right, title and interest in such Creation.  All
other rights to any new Work Product and all rights to any existing Work Product
are also hereby irrevocably conveyed, assigned and transferred to the Company
pursuant to this Agreement.  The Executive will promptly disclose and deliver
such Work Product to the Company and, at the Company’s expense, perform all
actions reasonably requested by the Company (whether during or after the
Agreement Term) to establish, confirm and protect such ownership (including,
without limitation, the execution of

 

7

--------------------------------------------------------------------------------


 

assignments, copyright registrations, consents, licenses, powers of attorney and
other instruments).

 

10.                               Non-Compete, Non-Solicitation.

 

(a)                                 In further consideration of the compensation
to be paid to the Executive hereunder, the Executive acknowledges that in the
course of Executive’s employment with the Company, Executive has, and will
continue to, become familiar with the Company’s Confidential Information,
methods of doing business, business plans and other valuable proprietary
information concerning the Company, its Affiliates, and their Customers and
suppliers and that Executive’s services have been and will be of special, unique
and extraordinary value to the Company and its Affiliates.  The Executive agrees
that, during the Employment Period and continuing for twenty-four (24) months
thereafter, regardless of the reason for the termination of Executive’s
employment (the “Restricted Period”), the Executive will not, directly or
indirectly, anywhere in the Restricted Area:

 

(i)                               own, manage, operate, or participate in the
ownership, management, operation, or control of, or be employed by, any entity
which is in competition with the Business of the Company or its Affiliates in
which the Executive would hold a position with responsibilities that are
entirely or substantially similar to any position the Executive held during the
last twelve (12) months of the Executive’s employment with the Company or in
which the Executive would have responsibility for and access to confidential
information that is similar to or relevant to that which the Executive had
access to during the last twelve (12) months of the Executive’s employment with
the Company; or provide services to any person or entity that engages in any
business that is similar to, or competitive with the Company or its Affiliates’
Business if doing so would require the Executive to use or disclose the
Company’s Confidential Information.

 

A business or entity shall be considered “in competition” with the Company or
its Affiliates if it engages in the Business, as defined in this Agreement, in
which the Company or any of its affiliates engages.

 

Nothing herein will prohibit the Executive from being a passive owner of not
more than one percent (1%) of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.

 

(b)                                 During the Restricted Period, the Executive
will not, directly or indirectly, in any manner:  (i) hire or engage, or
recruit, solicit or otherwise attempt to employ or retain or enter into any
business relationship with, any Person who is or was an employee of or
individual consultant who provided services (directly or indirectly) to the
Company or its Affiliates within the twelve (12) month period immediately
preceding the termination of Executive’s employment, (ii) induce or attempt to
induce any person who is or was an employee of, or individual consultant who
provided services (directly or indirectly) to, the Company or its Affiliates
within the twelve (12) month period immediately preceding the termination of
Executive’s employment, to leave the employ of the Company or the relevant
Affiliates, or in any way interfere with the relationship between the Company,
its Affiliates and any of their employees or individual

 

8

--------------------------------------------------------------------------------


 

consultants, (iii) employ or retain or enter into any business relationship with
any person who was an employee of or individual consultant who provided services
(directly or indirectly) to the Company or its Affiliates within the twelve (12)
month period immediately preceding the termination of Executive’s employment, or
(iv) recommend the hiring of, or provide a reference for any person who was an
employee of or individual consultant who provided services (directly or
indirectly) to the Company or its Affiliates (provided, however that the
Executive may hire former employees and consultants to the Company and its
Affiliates after such former employees or consultants have ceased to be employed
or otherwise engaged by the Company or its Affiliates for a period of at least
twelve (12) months).

 

(c)                                  During the Restricted Period, the Executive
will not, directly or indirectly:  (i) call on, solicit or service any Customer
with the intent of selling or attempting to sell any service or product similar
to, or competitive with, the services or products sold by the Company or its
Affiliates as of the date of the termination of Executive’s employment, or
(ii) in any way interfere with the relationship between the Company, its
Affiliates and any Customer, supplier, licensee or other business relation (or
any prospective Customer, supplier, licensee or other business relationship) of
the Company or its Affiliates (including, without limitation, by making any
negative or disparaging statements or communications regarding the Company, its
Affiliates or any of their operations, officers, directors or investors).  This
non-solicitation provision applies to those Customers, suppliers, licensees or
other business relationships of the Company with whom the Executive: (1) has had
contact or has solicited at any time in the twelve (12) month period of time
preceding the termination of the Executive’s employment; (2) has supervised the
services of any of the Company’s or Affiliates’ employees who have had any
contact with or have solicited at any time during the twelve (12) month period
of time preceding the termination of Executive’s employment; or (3) has had
access to any Confidential Information about such Customers, suppliers,
licensees or other business relationships at any time during the twelve (12)
month period of time preceding the termination of Executive’s employment.

 

(d)                                 The Executive acknowledges and agrees that
the restrictions contained in this Section 10 with respect to time, geographical
area and scope of activity are reasonable and do not impose a greater restraint
than is necessary to protect the goodwill and other legitimate business
interests of the Company and its Affiliates.  In particular, the Executive
agrees and acknowledges that the Company is currently engaging in Business and
actively marketing its services and products throughout the Restricted Area,
that Executive’s duties and responsibilities for the Company and/or its
Affiliates are co-extensive with the entire scope of the Company’s Business,
that the Company has spent significant time and effort developing and protecting
the confidentiality of their methods of doing business, technology, Customer
lists, long term Customer relationships and trade secrets and that such methods,
technology, Customer lists, Customer relationships and trade secrets have
significant value.  However, if, at the time of enforcement of this Section 10,
a court holds that the duration, geographical area or scope of activity
restrictions stated herein are unreasonable under circumstances then existing or
impose a greater restraint than is necessary to protect the goodwill and other
business interests of the Company and its Affiliates, the Parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law, in all cases giving effect to the
intent of the parties

 

9

--------------------------------------------------------------------------------


 

that the restrictions contained herein be given effect to the broadest extent
possible.  The existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of the provisions of
Sections 7, 8, 9 and 10, which Sections will be enforceable notwithstanding the
existence of any breach by the Company.  Notwithstanding the foregoing, the
Executive will not be prohibited from pursuing such claims or causes of action
against the Company (including, but not limited to, a declaratory judgment). 
The Executive consents to the Company notifying any future employer of the
Executive of the Executive’s obligations under Sections 7, 8, 9 and 10 of this
Agreement.

 

11.                               Survival.  Any provision which by its nature
is intended to survive and continue in full force in accordance with its terms
shall continue notwithstanding the termination of the Agreement Term.

 

12.                               Notices.  Any notice provided for in this
Agreement will be in writing and will be either personally delivered, sent by
reputable overnight courier service, mailed by first class mail, return receipt
requested, to the recipient at the address below indicated:

 

Notices to the Executive:

 

William Crager

 

At such home address which is currently on record with the Company

 

Notices to the Company:

 

Envestnet, Inc.
Attn:  Chief Legal Officer, General Counsel
35 East Wacker Drive, 24th Floor
Chicago, IL 60601

 

with copies to (which will not constitute notice to the Company):

 

Ryan Liebl, Esq.
Mayer Brown LLP
71 South Wacker Driver
Chicago, IL 60606-4637

 

or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 

13.                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any action in any other
jurisdiction, but this Agreement will be

 

10

--------------------------------------------------------------------------------


 

reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

14.                               Complete Agreement.  This Agreement embodies
the complete agreement and understanding among the Parties and supersedes and
preempts any prior understandings, agreements or representations by or among the
Parties, written or oral, which may have related to the subject matter hereof in
any way.

 

15.                               Counterparts.  This Agreement may be executed
in separate counterparts (including by facsimile signature pages), each of which
is deemed to be an original and all of which taken together constitute one and
the same agreement.

 

16.                               No Strict Construction.  The parties hereto
jointly participated in the negotiation and drafting of this Agreement.  The
language used in this Agreement will be deemed to be the language chosen by the
Parties hereto to express their collective mutual intent, this Agreement will be
construed as if drafted jointly by the Parties hereto, and no rule of strict
construction will be applied against any Person.

 

17.                               Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by the
Executive, the Company and their respective heirs, successors and assigns.  The
Executive may not assign Executive’s rights or delegate Executive’s duties or
obligations hereunder without the prior written consent of the Company.  The
Company may not assign its rights and obligations hereunder, without the consent
of, or notice to, the Executive, with the sole exception being a sale to any
Person that acquires all or substantially all of the Company whether stock or
assets, in which case such consent of the Executive is not necessary.

 

18.                               Choice of Law; Exclusive Venue.  THIS
AGREEMENT, AND ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT, WILL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF ILLINOIS OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF ILLINOIS.  SUBJECT TO SECTION 19 OF THIS AGREEMENT, THE PARTIES AGREE THAT
ALL LITIGATION ARISING OUT OF OR RELATING TO SECTIONS 7, 8, 9 OR 10 OF THIS
AGREEMENT MUST BE BROUGHT EXCLUSIVELY IN ILLINOIS (COLLECTIVELY THE “DESIGNATED
COURTS”).  EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE DESIGNATED COURTS.  WITH RESPECT TO LITIGATION UNDER SECTIONS 7, 8, 9 OR
10 OF THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY WAIVES ALL CLAIMS OR
DEFENSES OF LACK OF PERSONAL JURISDICTION OR ANY OTHER JURISDICTION DEFENSE, AND
ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUIT, ACTION OR PROCEEDING IN ANY DESIGNATED COURT, INCLUDING ANY RIGHT
TO OBJECT ON THE BASIS THAT ANY DISPUTE, ACTION, SUIT OR

 

11

--------------------------------------------------------------------------------


 

PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN AN IMPROPER OR
INCONVENIENT FORUM OR VENUE.

 

19.                               Dispute Resolution.  Notwithstanding anything
to the contrary, any and all other disputes, controversies or questions arising
under, out of, or relating to this Agreement (or the breach thereof), or, the
Executive’s employment with the Company or termination thereof, other than those
disputes relating to Sections 7 (Confidential Information), 8 (return of
property), 9 (intellectual property) and 10 (covenants of noncompete and
nonsolicitation) of this Agreement, shall be referred for binding arbitration in
Chicago, Illinois to a neutral arbitrator (who is licensed to practice law in
any State within the United States of America) selected by the Executive and the
Company and this shall be the exclusive and sole means for resolving such
dispute.  Such arbitration shall be conducted in accordance with the National
Rules for Resolution of Employment Disputes of the American Arbitration
Association.  The arbitrator shall have the discretion to award reasonable
attorneys’ fees, costs and expenses to the prevailing party.  Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  This Section 19 does not apply to any action by the Company to enforce
Sections 7, 8, 9 and 10 of this Agreement and does not in any way restrict the
Company’s rights under Section 18 of this Agreement.

 

20.                               Mutual Waiver of Jury Trial.  IN THE EVENT OF
LITIGATION AS PERMITTED UNDER SECTION 18 (AND SUBJECT TO SECTION 19) OF THIS
AGREEMENT, THE COMPANY AND THE EXECUTIVE EACH WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY,
AS PERTAINS TO A CONTRACT CLAIM, TORT CLAIM OR OTHERWISE UNDER SECTIONS 9, 10 OR
11 OF THIS AGREEMENT.  THE COMPANY AND THE EXECUTIVE EACH AGREE THAT ANY SUCH
CLAIM OR CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF SECTIONS 7, 8, 9 OR 10 OF THIS AGREEMENT. 
THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO SECTIONS 7, 8, 9 OR 10 OF THIS AGREEMENT.

 

21.                               Section 280G.

 

(a)                                 In the event that the total amount of
payments to be received by the Executive, pursuant to this Agreement or
otherwise, that are contingent upon a change in ownership or control (within the
meaning of Section 280G of the Code) would, but for this Section 21(a), be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the amount of payments to be received by the Executive pursuant to
this Agreement shall be reduced to the maximum amount that will cause the total
amounts of the payments not to be subject to the Excise Tax, but only if the
amount of such payments, after such reduction and

 

12

--------------------------------------------------------------------------------


 

after payment of all applicable taxes on the reduced amount, is equal to or
greater than the amount of such payments the Executive would otherwise be
entitled to retain without such reduction after the payment of all applicable
taxes, including the Excise Tax.

 

(b)                                 The accounting firm engaged by the Company
for general audit purposes shall perform any calculations necessary in
connection with this Section 21.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.  The accounting firm engaged to make the determinations under this
Section 21 shall provide its calculations, together with detailed supporting
documentation, to Executive and the Company within 15 calendar days after the
date on which Executive’s right to a payment contingent on a change in control
is triggered (if requested at that time by Executive or the Company) or such
other time as requested by Executive or the Company.  If the accounting firm
determines that no Excise Tax is payable with respect to such payments, it shall
furnish Executive and the Company with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such payments.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding, and conclusive upon Executive and the Company.  If a reduction in
payments or benefits constituting “parachute payments” is required by
Section 21(a), the reduction shall occur in the following order unless Executive
elects in writing a different order (provided, however, that such election shall
be subject to the Company’s approval if made on or after the date on which the
event that triggers the payment occurs and to the extent that such election does
not violate Code Section 409A): reduction of cash payments (in reverse order of
the date on which such cash payments would otherwise be made with the cash
payments that would otherwise be made last being reduced first); cancellation of
accelerated vesting of stock awards; reduction of employee benefits.  In the
event that accelerated vesting of stock awards is to be reduced, such
accelerated vesting shall be cancelled in the reverse order of the grant date of
Executive’s stock awards unless Executive elects in writing a different order
for cancellation.

 

22.                               Indemnification.  In addition to any rights to
indemnification to which the Executive is entitled under the Company’s charter
and by-laws, to the extent permitted by applicable law, the Company will
indemnify, from the assets of the Company supplemented by insurance in an amount
determined by the Company, the Executive at all times, during and after the
Agreement Term, and, to the maximum extent permitted by applicable law, shall
pay the Executive’s expenses (including reasonable attorneys’ fees and expenses,
which shall be paid in advance by the Company as incurred, subject to recoupment
in accordance with applicable law) in connection with any threatened or actual
action, suit or proceeding to which the Executive may be made a party, brought
by any shareholder of the Company directly or derivatively or by any third party
by reason of any act or omission or alleged act or omission in relation to any
affairs of the Company or any Affiliate of the Company of the Executive as an
officer, director or employee of the Company or any Affiliate of the Company. 
The Company shall use best efforts to purchase and maintain, at its own expense,
during the Agreement Term and thereafter insurance coverage sufficient in the
reasonable determination of the Board to satisfy any indemnification obligation
of the Company arising under this Section 22.

 

23.                               Nondisparagement.  Both during the Agreement
Term and thereafter, the Executive shall not make or publish any statements or
comments that disparage or injure the reputation or goodwill of the Company or
any of its Affiliates, or any of its or their respective

 

13

--------------------------------------------------------------------------------


 

officers or directors, or otherwise make any oral or written statements that a
reasonable person would expect at the time such statement is made to likely have
the effect of diminishing or injuring the reputation or goodwill of the Company,
or any of its Affiliates, or any of its or their respective officers or
directors, and the Company shall not, and shall not permit any of the members of
the Board or senior executives to, make or publish any statements or comments
that disparage or injure the reputation or goodwill of the Executive, or
otherwise make any oral or written statements that a reasonable person would
expect at the time such statement is made to likely have the effect of
diminishing or injuring the reputation or goodwill of the Executive.  Nothing
herein shall prevent the Executive, the Company, or any members of the Board or
senior executives, from providing any information that may be compelled by law.

 

24.                               Assistance in Proceedings.  During the
Agreement Term and thereafter, the Executive will cooperate with the Company in
any internal investigation or administrative, regulatory or judicial proceeding
as reasonably requested by the Company (including, without limitation, the
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are or may come into the Executive’s possession, all at
times and on schedules that are reasonably consistent with the Executive’s other
permitted activities and commitments).  In the event the Company requires the
Executive’s cooperation in accordance with this Section 24, the Company will pay
the Executive a reasonable per diem as determined by the Board and reimburse the
Executive for reasonable expenses incurred in connection therewith (including
lodging and meals, upon submission of receipts).

 

25.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only with the prior written consent of the
Company and the Executive or pursuant to Section 13, and no course of conduct or
course of dealing or failure or delay by any Party hereto in enforcing or
exercising any of the provisions of this Agreement will affect the validity,
binding effect or enforceability of this Agreement or be deemed to be an implied
waiver of any provision of this Agreement.

 

26.                               Section 409A of the Code.

 

(a)                                 General.  The payments due under this
Agreement are intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A.  Notwithstanding any
other provision of this Agreement, payments of “nonqualified deferred
compensation” provided under this Agreement may only be made upon an event and
in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. To
the extent Section 409A applies, each installment payment provided under this
Agreement shall be treated as a separate payment. Any payments of “nonqualified
deferred compensation” to be made under this Agreement by reason of a
termination of employment shall only be made if such termination of employment
constitutes a “separation from service” under Section 409A. Notwithstanding the
foregoing, the Company

 

14

--------------------------------------------------------------------------------


 

makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by Executive on account of non-compliance with Section 409A.

 

(b)                                 Specified Employees.  Notwithstanding any
other provision of this Agreement, if at the time of Executive’s termination of
employment, he is a “specified employee”, determined in accordance with
Section 409A, any payments and benefits provided under this Agreement that
constitute “nonqualified deferred compensation” subject to Section 409A that are
provided to Executive on account of his separation from service shall not be
paid until the first payroll date to occur following the six (6)-month
anniversary of Executive’s termination date (“Specified Employee Payment Date”).
The aggregate amount of any payments that would otherwise have been made during
such six (6)-month period shall be paid in a lump sum on the Specified Employee
Payment Date, without interest, and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule. If Executive dies
during the six (6)-month period, any delayed payments shall be paid to
Executive’s estate in a lump sum upon Executive’s death.

 

(c)                                  Reimbursements.  To the extent required by
Section 409A, each reimbursement or in-kind benefit provided under this
Agreement shall be provided in accordance with the following: (i) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during each
calendar year cannot affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (ii) any reimbursement of
an eligible expense shall be paid to Executive on or before the last day of the
calendar year following the calendar year in which the expense was incurred; and
(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

27.                               Clawback.  If the Company adopts a policy
regarding recoupment of excess compensation applicable to its senior executives
generally, including a policy adopted in compliance with Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, such policy shall
control over any inconsistent provision of the Agreement and shall be binding on
the Executive, and in no event shall the adoption or enforcement of such policy
constitute Good Reason.

 

*    *    *    *    *

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

 

ENVESTNET INC.

 

 

 

 

By:

/s/ Sharon Rosenthal

 

 

 

 

Its:

CHRO

 

 

 

 

ENVESTNET ASSET MANAGEMENT, INC.

 

 

 

 

By:

/s/ Sharon Rosenthal

 

 

 

 

Its:

CHRO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ William Crager

 

William Crager

 

16

--------------------------------------------------------------------------------


 

APPENDIX I

 

DEFINITIONS

 

“Accrued Benefits” means (a) Base Salary earned through the Termination Date;
(b) a payment representing the Executive’s accrued but unused vacation; and
(c) anything in this Agreement to the contrary notwithstanding, (i) the payment
of any vested, but not forfeited, benefits as of the Termination Date under the
Company’s employee benefit plans payable in accordance with the terms of such
plans and (ii) the availability of such benefit continuation and conversion
rights to which Executive is entitled in accordance with the terms of such
plans.

 

“Affiliates” means any company, directly or indirectly, controlled by,
controlling or under common control with the Company, including, but not limited
to, the Company’s subsidiary entities, parent, partners, joint ventures, and
predecessors, as well as its successors and assigns.

 

“Board” means the Board of Directors of Envestnet.

 

“Business” means (a) the provision of investment advisory, integrated portfolio,
practice management and reporting solutions and services to financial advisors
and institutions; and (b) any other business directly engaged in by the Company
and its Affiliates during period of the Executive’s employment with the Company.

 

“Cause” means (i) the commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving
misappropriation, dishonesty, fraud, illegal drug use or breach of fiduciary
duty, (ii) willful failure to perform duties as reasonably directed by the Chief
Executive Officer, (iii) the Executive’s gross negligence or willful misconduct
with respect to the performance of the Executive’s duties hereunder,
(iv) obtaining any personal profit not fully disclosed to and approved by the
Board in connection with any transaction entered into by, or on behalf of, the
Company, or (v) any other material breach of this Agreement or any other
agreement between the Executive and the Company. Except for a failure, breach or
refusal which, by its nature, cannot reasonably be expected to be cured, the
Executive shall have two (2) business days from the delivery of written notice
by the Company within which to cure any acts constituting Cause.  For purposes
of this provision, no act or failure to act on the part of the Executive shall
be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company.  Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company.

 

“Change in Control” means such term as defined in the Envestnet, Inc. 2010
Long-Term Incentive Plan, or such other LTIP as may be in effect from time to
time.

 

“Change in Control Period” means the period commencing six (6) months prior to
the date of a Change in Control ending on the twenty-four (24) months after the
Change in Control.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

17

--------------------------------------------------------------------------------


 

“Copyright Act” means the United States Copyright Act of 1976, as amended.

 

“Customer” means any Person:

 

(a)                                 who purchased products or services from the
Company or any of its Affiliates during the twelve (12) month period prior to
the Executive’s Termination Date; or

 

(b)                                 to whom the Company or any of its Affiliates
solicited the sale of its products or services during the twelve (12) month
period prior to the Executive’s Termination Date.

 

“Good Reason” means, without the Executive’s consent, (i) material diminution in
title, duties, responsibilities or authority of the Executive; (ii) reduction of
Base Salary or employee benefits except for across-the-board changes for
executives at the Executive’s level; (iii) a relocation of the Executive’s
principal place of employment by more than fifty (50) miles, or (iv) material
breach of the Agreement by the Company or any other agreement between the
Company and the Executive; provided, however, that Executive’s voluntary
termination shall be considered Good Reason only if (a) Executive provides
notice to the Company of the act or omission constituting Good Reason within
ninety (90) days of the occurrence of such act or omission; (b) after receiving
such notice, the Company fails to remedy such act or omission within thirty (30)
days of such notice; and (c) Executive resigns within thirty (30) days after the
end of such cure period.

 

“Permanent Disability” means mental, physical or other illness, disease or
injury, which has prevented the Executive from substantially performing
Executive’s duties hereunder for the greater of:  (a) the eligibility waiting
period under the Company’s long term disability Plan, if any, (b) an aggregate
of six (6) months in any twelve (12) month period, or (c) a period of three
(3) consecutive months.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.

 

“Release” means the customary waiver and release agreement generally used by the
Company for executives, as amended from time to time.

 

“Restricted Area” means (a) throughout the world, but if such area is determined
by judicial action to be too broad, then it means (b) within North America, but
if such area is determined by judicial action to be too broad, then it means
(c) within the continental United States, but if such area is determined by
judicial action to be too broad, then it means (d) within any state in which the
Company and its Affiliates is engaged in Business.

 

“Termination Date” means the last day of Executive’s employment with the
Company.

 

18

--------------------------------------------------------------------------------